Name: Council Decision 2012/225/CFSP of 26Ã April 2012 amending Decision 2010/232/CFSP renewing restrictive measures against Burma/Myanmar
 Type: Decision
 Subject Matter: international affairs;  criminal law;  Asia and Oceania;  international trade
 Date Published: 2012-04-27

 27.4.2012 EN Official Journal of the European Union L 115/25 COUNCIL DECISION 2012/225/CFSP of 26 April 2012 amending Decision 2010/232/CFSP renewing restrictive measures against Burma/Myanmar THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Whereas: (1) On 26 April 2010, the Council adopted Decision 2010/232/CFSP (1). (2) The Union has followed with respect and appreciation the historic changes in Burma/Myanmar over the past year and has encouraged the wide-ranging reforms to continue in a developing partnership with political and civil society actors. The Union has welcomed the concrete steps taken towards these ends. (3) In view of these developments and as a means to welcome and encourage the reform process, restrictive measures should be suspended with the exception of the arms embargo and the embargo on equipment which might be used for internal repression which should be retained. (4) Decision 2010/232/CFSP should be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Article 15 of Decision 2010/232/CFSP is hereby replaced by the following: Article 15 1. This Decision shall enter into force on the date of its adoption. 2. This Decision shall apply until 30 April 2013. 3. The measures referred to in Articles 3 to 13a shall be suspended until 30 April 2013.. Article 2 The persons listed in the Annex shall be removed from the list of persons in part J of Annex II to Decision 2010/232/CFSP. Article 3 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 26 April 2012. For the Council The President M. BÃDSKOV (1) OJ L 105, 27.4.2010, p. 22. ANNEX Persons referred to in Article 2 1. Thidar Zaw 2. Pye Phyo Tay Za 3. Ohn 4. Shwe Shwe Lin 5. Nan Than Htwe a.k.a Nan Than Htay 6. Nang Lang Kham a.k.a. Nan Lan Khan 7. Lo Hsing-han 8. San San Kywe 9. Nandar Hlaing 10. Aye Aye Maw 11. Nan Mauk Loung Sai a.k.a. Nang Mauk Lao Hsai 12. Than Than Nwe 13. Nay Soe 14. Theint Theint Soe 15. Sabai Myaing 16. Htin Htut 17. Htay Htay Khine (Khaing) 18. Sandar Tun 19. Aung Zaw Naing 20. Mi Mi Khaing 21. Moe Mya Mya 22. Thurane Aung a.k.a. Christopher Aung, Thurein Aung 23. Khin Phyone 24. Nyunt Nyunt Oo 25. Myint Myint Aye 26. Min Thein a.k.a. Ko Pauk 27. Tin Tin Latt 28. Wut Yi Oo 29. Capitain Htun Zaw Win 30. Yin Thu Aye 31. Yi Phone Zaw